Citation Nr: 1130502	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  08-07 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to December 1968.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee, that denied the benefit sought on appeal.  
			
In the Veteran's February 2008 VA Form 9, Appeal to the Board of Veterans Appeals, and November 2008 correspondence, he indicated that he wished to testify at a local hearing before a Decision Review Officer.  Subsequently, in a December 2008 letter, he withdrew this hearing request. As such, the Board finds that there is no hearing request pending at this time. See 38 C.F.R. § 20.702(e) (2010).

The issues of entitlement to service connection for a right elbow disorder, hip disorder, right leg disorder, right arm disorder, and disorder due to Agent Orange exposure have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his left shoulder disorder.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010). Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim. Id.
	
Here, in a May 2001 VA treatment record the Veteran was diagnosed with a probable rotator cuff injury to the left shoulder.  A bone scan was recommended, but follow-up treatment records document that this scan was not done "due to miscommunication."  Resolving any reasonable doubt in favor of the Veteran, the Board finds that this evidence sufficiently supports the existence of a current diagnosis.  As for the in-service incurrence of a disorder, a service treatment record of November 1968 documents a football injury to the left shoulder.  The Veteran had swelling and tenderness over the acromion and lateral clavicle.  He was diagnosed with a contusion of the soft tissues.  A VA medical opinion has not been sought in this case.  Given the above evidence, the Board finds that an examination is compelled under the requirements of 38 C.F.R. § 3.159(c)(4) (2010).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to ascertain the nature and etiology of his left shoulder disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the service treatment record of November 1968, and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's current disorder had its onset during service or is in any other way causally related to his active service.
      	
causally related or aggravated by service or any of his service-connected disabilities.
		
The examiner must further specifically address the Veteran's statements relating his condition to service, as well as his claim that he has experienced a continuity of symptomatolgy since service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R.  3.158, 3.655 (2010).   

2.  Thereafter, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



